By the Court.

Stephens, J.,
delivering the opinion.
The contract of parties and not the opinion of witnesses, is the standard of value for the article sold and bought, taking the article to be of the quality and quantity, or more generally, of the description given to it by the vendor. The agreed price is the price for the article as described, and there must be a deduction from that pricg whenever two things occur: when the article was really below the description, and the description was given by the vendor without an honest belief in its truth, the deduction in price must be in proportion to the departure from the description. If the deficiency in the article detracts from its value one-half or one-tenth, one-half or one-tenth must be deducted from the agreed price For the reasoning in support of this rule of damages, I refer to the case of Hook vs. Dunn & Stovall, decided at Savannah during the present riding. This rule disposes of both charge and evidence, and it is unnecessary to consider the other points presented by the record.
Judgment reversed.